TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00112-CV


In re David H. Disraeli




ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


	Relator filed his petition for writ of mandamus on February 26, 2010.  He has since
filed an emergency motion to stay garnishment and motion to reduce trial court's supersedeas bond. 
See Tex. R. App. P. 52.8, 52.10.  Having reviewed relator's filings, the record provided, and the real
party in interest's reply, we deny the petition for writ of mandamus and overrule the emergency
motion and motion to reduce bond.  Relator's motion to stay, filed March 12, 2010, is dismissed.  

					__________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Waldrop
Filed:   April 9, 2010